Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 5, 2021

                                        No. 04-21-00107-CV

                            IN THE INTEREST OF R.R., A CHILD

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01828
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

         On March 18, 2021, appellants filed a notice of appeal and a motion for extension of time
to file their notice of appeal, stating their intent to appeal a “Memorandum of Order” terminating
their parental rights that was signed on February 12, 2021. The clerk’s record was filed on March
30, 2021. Although it does not contain a traditional final order, it includes a “Memorandum of
Associate Judge’s Order” that “makes all necessary findings for termination required by law”
and indicates “[a]ll parties have been notified of the contents of this ruling and right of appeal.”
The clerk’s record also indicates the Memorandum of Associate Judge’s Order was signed after a
trial on the merits. See Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 897–98 (Tex. 1966).

        In a parental termination appeal, an associate judge’s memorandum report and order can
constitute a final, appealable order if it is signed after a trial on the merits, contains the findings
necessary for termination, and indicates the parties were notified of the ruling and their right to
appeal. In re A.W., 384 S.W.3d 872, 873–74 (Tex. App.—San Antonio 2012, no pet.). However,
if a memorandum order does not clearly, unequivocally, and unmistakably indicate it is a final
judgment, we must “examine the record to determine the trial court’s intent.” In re R.R.K., 590
S.W.3d 535, 543–44 (Tex. 2019). Here, while the Memorandum of Associate Judge’s Order
appears to satisfy the requirements established by this court in In re A.W., it also states it “is not
the final order, just a memorandum of final order,” and sets a “motion to enter” for a later date.
Moreover, the clerk’s record shows the trial court held a hearing on a motion to enter a final
order on February 26, 2021, fourteen days after the signing of the Memorandum of Associate
Judge’s Order. Finally, the clerk’s record shows that on March 1, 2021, appellants filed
objections to a proposed final order terminating their parental rights. Although the clerk’s record
does not contain the proposed order at issue, appellants’ motion objects to several paragraphs
that do not appear in the February 12, 2021 Memorandum of Associate Judge’s Order.

       After reviewing the clerk’s record, we conclude that the February 12, 2021
“Memorandum of Associate Judge’s Order” is not a final order. See In re R.R.K., 590 S.W.3d at
544 (concluding memorandum order was not final because record indicated neither trial court
nor parties intended it to be final). Because “an appeal may be prosecuted only from a final
judgment” and the record indicates no final order has been entered in the underlying case, we
ORDER appellants to show cause in writing by April 26, 2021 why this appeal should not be
dismissed for lack of jurisdiction on ripeness grounds. See Aldridge, 400 S.W.2d at 895. If
appellants fail to satisfactorily respond within the time provided, the appeal will be dismissed
without prejudice to refiling it once a final order is signed. See Tex. R. App. P. 42.3(c). If a
supplemental clerk’s record is required to establish this court’s jurisdiction, appellants must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made. All deadlines in this matter are suspended until further order of the court.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court